Title: From George Washington to John Augustine Washington, 22 September 1776
From: Washington, George
To: Washington, John Augustine



Dear Brother,
    Heights of Harlem Sepr 22–76

My extreame hurry for some time past has rendered it utterly impossible for me to pay that attention to the Letters of my Friends which Inclination, and natural Affection always Inclines me to. I have no doubt therefore of meeting with their excuse, tho’ with respect to yourself, I have had no Letter from you since the date of my last saving the one of Septr the 1st.
With respect to the Attack and Retreat from Long Island the public Papers would furnish you with Accts nearly true. I shall

only add, that in the former we lost abt 800 Men, more than three fourths of which were taken Prisoners—This misfortune happened in a great measure by two Detachments of our People who were Posted in two Roads leading thrô a Wood in order to intercept the Enemy in their March, suffering a Surprize, and making a precepitate Retreat, which enabled the Enemy to lead a great part of their force against the Troops Commanded by Lord Sterling which formed a third detachment; who behaved with great bravery and resolution.
As to the Retreat from the Island, under the Circumstances we then were, it became absolutely necessary, and was effected without loss of Men, and with but very little baggage. A few heavy Cannon were left, not being movable, on Acct of the Grounds being soft and Miry thro’ the heavy & incessant Rains which had fallen. The Enemys loss in killed we could never ascertain, but have many reasons to believe that it was pretty considerable and exceeded ours a good deal—Our Retreat from thence as I said before was absolutely necessary, the Enemy having landed the main body of their Army to Attack us in Front while their Ships of War were to cut off all communication with the City, from whence resources of Men, Provisions &ca were to be drawn.
Having made this Retreat, not long after we discovered by the movements of the Enemy and the information we received from Deserters and others, that they declin’d attacking our Lines in the City, and were forming a plan to get in our Rear with their Land Army, by crossing the Sound above us, and thereby cut of all Intercourse with the Country and every necessary supply. The Ships of War were to cooperate, possess the North River and prevent Succours from the Jerseys &ca. this Plan appearing probable and but too practicable in its execution, it became necessary to guard agt the fatal consequences that must follow if their scheme was affected; for which purpose I caused a removal of a part of our Stores, Troops, &ca from the City, and a Council of General Officers determined on thursday the 12th that it must be entirely abandoned; as we had, with an Army Weaker than theirs, a line of Sixteen or 18 Miles to defend, to keep open our Communication with the Country, besides the defence of the City—We held up however every show and appearance of

defence till our Sick and all our Stores could be brought away—the evacuation being resolved on every exertion in our power was made to baffle their designs, and effect our own. the sick were numerous (amounting to more than the fourth of our whole Army) and an object of great Importance, happily we got them away; but before we could bring off all our Stores, on Sunday Morning Six or Seven Ships of War which had gone up the East River some few days before began a most severe and heavy Canonade to scour the Ground and effect a Landing of their Troops—Three Ships of War also ran up the North River that Morning above the City, to prevent our Boats and Small Craft carrying away our Baggage &ca.
I had gone the Evening before to the Main body of our Army which was Posted about these Heights & the Plains of Harlem, where it seemed probable from the movements, and disposition of the Enemy they meant to Land & make an Attack the next Morning. However the Event did not happen. Immediately on hearing the Cannonade I rode with all possible expedition towards the place of Landing, and where Breast Works had been thrown up to secure our Men, & found the Troops that had been posted there to my great surprize & Mortification, and those ordered to their Support (consisting of Eight Regiments) notwithstanding the exertions of their Generals to form them, running away in the most Shameful and disgraceful manner—I used every possible effort to rally them but to no purpose, & on the appearance of a small part of the Enemy (not more than 60 or 70) they ran off without firing a Single Gun—Many of our heavy Cannon wd inevitably have fallen into the Enemy’s hands as they landed so soon, but this scandalous conduct occasioned a loss of many Tents, Baggage & Camp Equipage, which would have been easily secured had they made the least opposition.
The Retreat was made with the loss of a few men only—We Incamp’d, and still are on, the Heights of Harlem which are well calculated for Defence against their approaches. On Monday Morning they advanced in sight in several large bodys but attempted nothing of a general Nature tho’ there were smart Skirmishes between their advancd parties and some Detachments from our lines which I sent out—In these our Troops behaved well, putting the Enemy to flight in open Ground, and forcing

them from Posts they had seized two or three times—A Sergeant who deserted from them says they had as he was told 89 Wounded and Missing besides Slain, but other Accts make the wounded much greater.
Our loss in killed and Wounded was about 60—but the greatest loss we sustaind was in the death of Lt Colo. Knolton, a brave and Gallant Officer—Majr Leitch of Weedons Regiment had three Balls through his Side, & behaved exceedingly well—he is in a fair way of recovery—Nothing material has happend since this—the Enemy it is said are bringing up their heavy Cannon, so that We are to expect another Attack soon—both by Land & Water, as we are upon the Hudson (or North River) at the place where we have attempted to stop the Navigation by sinking obstructions in the River & erecting Batteries.
The Dependance which the Congress has placed upon the Militia, has already greatly injured—& I fear will totally ruin, our Cause—Being subject to no controul themselves they introduce disorder among the Troops you have attempted to discipline while the change in their living brings on sickness—this makes them Impatient to get home, which spreads universally & introduces abominable Desertions—In short, it is not in the power of Words to describe the task I have to Act. £50,000 Should not induce me again to undergo what I have done—Our Numbers by Sickness, desertion, &ca is greatly reduced—I have been trying these 4 or 5 days to get a return but have not yet succeeded—I am sure however we have not more than 12 or 14,000 Men fit for duty, whilst the Enemy (who it is said are very healthy) cannot have less than near 25,000. My Sincere love to my Sister and the Family & Complimts to any enquiring Friends concludes me Dr Sir Yr most Affecte Brother

Go: Washington

